—In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Suffolk County (Simeone, J.), entered June 1, 1998, which denied his objections to so much of an order of the same court (Rodriguez, H. E.), dated October 28, 1997, as directed him to pay child support in the amount of $48 per week.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the appellant’s contention, the Hearing Examiner providently exercised his discretion in imputing certain income to the appellant in calculating his basic child support obligation (see, Family Ct Act § 413 [1] [b] [5] [iv]).
The appellant’s remaining contentions are without merit. Bracken, J. P., Sullivan, Altman and Krausman, JJ., concur.